                              UNITED STATES BANKRUPTCY COURT

                                     DISTRICT OF NEW MEXICO


 In re:


  MBF INSPECTION SERVICES, INC.                                Case No. 18-11579-11

           Debtor(s).



               DECLARATION OF DANIEL H. REISS IN SUPPORT OF
       LIMITED OPPOSITION BY THE OFFICIAL COMMITTEE OF UNSECURED
   CREDITORS TO DEBTOR’S MOTION TO EXTEND THE EXCLUSIVE PERIOD IN
           WHICH THE DEBTOR HAS TO FILE A CHAPTER 11 PLAN


          I, Daniel H. Reiss, hereby declare as follows:

          1.       Except where otherwise indicated, the statements made herein are of my own

personal knowledge and review of the record in this case, and if called upon to testify, I could and

would competently testify to their truth.

          2.       I am a partner in the law firm of Levene, Neale, Bender, Yoo & Brill L.L.P.,

proposed counsel for the Official Committee of Unsecured Creditors (the “Committee”) in the

above-captioned chapter 11 bankruptcy case. I am admitted to practice in all state and federal

Courts in California and in the District of Columbia. I was admitted pro hac vice to appear before

this Court by order entered September 25, 2018 [Dkt. No. 77].

          3.       I make this declaration in support of the concurrently filed Limited Opposition by

the Official Committee of Unsecured Creditors to Debtor’s Motion to Extend the Exclusive Period

in Which the Debtor has to File a Chapter 11 Plan

          4.       The Committee was formed by the United States Trustee on September 5, 2018.




 Case 18-11579-t11          Doc 114     Filed 11/05/18     Entered 11/05/18 14:06:33 Page 1 of 3
       5.           Neither I nor any other representative of the Committee nor, to my knowledge,

any of its constituent members have been contacted by the Debtor or its counsel to discuss

potential terms of a chapter 11 reorganization in this bankruptcy case.

       I declare under penalty of perjury under the laws of the United States that the foregoing is

true and correct.

       Executed this 5th day of November, 2018 at Los Angeles, California.




         .




                                                  2



 Case 18-11579-t11          Doc 114    Filed 11/05/18    Entered 11/05/18 14:06:33 Page 2 of 3
                                    CERTIFICATE OF SERVICE


       I hereby certify that a true and correct copy of the above was filed electronically on

October 4, 2018 pursuant to the service requirements of the ECF/CM for the United States

Bankruptcy Court for the District of New Mexico, which will notify all counsel of record.


                                             s/ Daniel H. Reiss
                                             Daniel H. Reiss




                                                3



Case 18-11579-t11      Doc 114      Filed 11/05/18     Entered 11/05/18 14:06:33 Page 3 of 3
